 



Exhibit 10(e)

PERFORMANCE ACCELERATED RESTRICTED STOCK
AWARD AGREEMENT

         

  CheckFree Corporation    

  4411 East Jones Bridge Road    

  Norcross, Georgia 30092    

  (678) 375-3000    
 
         
 
       
Associate Name and Address:
       
 
       
Number of Restricted Shares Subject to Award:
       
 
       
Date of Award Grant:
       
 
         

     CheckFree Corporation, a Delaware corporation (the “Company”), hereby
grants to the individual whose name appears above (the “Associate”) a
Performance Accelerated Restricted Stock Award (the “Award”) of that number of
shares of its Common Stock, $0.01 par value per share (the “Restricted Shares”)
set forth above, subject to all of the terms and conditions set forth in this
Performance Accelerated Restricted Stock Award Agreement (this “Agreement”) and
the Company’s 2002 Stock Incentive Plan (the “Plan”). All terms and conditions
set forth in Annex I and Annex II hereto and the Plan are deemed to be
incorporated herein in their entirety. Undefined capitalized terms used in this
Agreement shall have the meanings set forth in the Plan.

1. Vesting Provisions.

     (a) Provided that the Associate is employed by the Company on such date,
the Associate’s Restricted Shares will be issued (subject to tax withholding)
and become vested on the fifth anniversary of the Date of Award Grant as set
forth above; provided, however, that the Restricted Shares will vest in full at
such earlier time as the performance objectives set forth in Annex II hereto are
certified by the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) to have been satisfied.

     (b) In the event of the Associate’s Termination of Service with the Company
for any reason before all of the Associate’s Restricted Shares have become
vested under this Award, the Associate’s Restricted Shares that have not been
issued and have not vested shall be forfeited on the effective date of the
termination; provided, however, in the event of the Associate’s Termination of
Service by reason of death, Disability or Retirement, all of the Restricted
Shares subject to this Agreement shall vest in full.

     (c) The Compensation Committee will have the right to determine, in its
sole discretion, how an Associate’s leave of absence will affect the terms of
this Award, including the vesting and issuance of Restricted Shares hereunder.

     (d) In the event of a Change of Control, all of the Restricted Shares
subject to this Agreement shall vest in full.

 



--------------------------------------------------------------------------------



 



     (e) The Company will not have any further obligations to the Associate
under this Award if the Associate’s Restricted Shares are forfeited as provided
herein.

2. General

     By signing below, you agree that this award is governed by this Agreement
and by the terms and conditions contained in the Plan, as amended from time to
time and incorporated into this Agreement by reference. A copy of the Plan is
available upon request by contacting the Human Resources Department at the
Company’s executive offices.

CheckFree Corporation

             
By:
           

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
 
      Date    
Its:
           
 
            Associate        
 
           

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

  Associate Signature   Date    

LTD: [column
A]                                                                                      2





--------------------------------------------------------------------------------



 



ANNEX I TO RESTRICTED STOCK AWARD AGREEMENT

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

     1. Issuance of Restricted Stock. The Company, or its transfer agent, will
issue and deliver the vested portion of the Restricted Shares to the Associate
as soon as practicable after the Restricted Shares become vested, subject to
payment of the applicable withholding tax liability as set forth below. If the
Associate dies before the Company has distributed any portion of the vested
Restricted Shares, the Company will transfer any vested Restricted Shares in
accordance with the Associate’s will or, if the Associate did not have a will,
the vested Restricted Shares will be distributed in accordance with the laws of
descent and distribution.

     2. Withholding Taxes. Notwithstanding anything in this Agreement to the
contrary, no certificate representing Restricted Stock shall be delivered unless
and until Associate shall have delivered to the Company or its designated
Affiliate, the full amount of any federal, state or local income and other
withholding taxes. The Company is permitted to withhold a number of shares of
Restricted Stock equal in value to Associate’s withholding obligations and to
pay this amount to the Internal Revenue Service on Associate’s behalf.

     3. Non-transferability of Award. Until the Restricted Shares have vested as
set forth on page 1 of this Agreement, the Restricted Shares granted herein and
the rights and privileges conferred hereby may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated (by operation of law
or otherwise). Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of such award, or of any right or privilege conferred hereby,
contrary to the provisions of the Plan or of this Agreement, or upon any
attempted sale under any execution, attachment or similar process upon the
rights and privileges conferred hereby, such award and the rights and privileges
conferred hereby shall immediately become null and void.

     4. Conditions to Issuance of Shares. The shares of stock deliverable to the
Associate may be either previously authorized but unissued shares or issued
shares, which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for shares of stock hereunder
prior to fulfillment of all of the following conditions: (a) the admission of
such shares to listing on all stock exchanges on which such class of stock is
then listed; (b) the completion of any registration or other qualification of
such shares under any State or Federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body, which the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any State
or Federal governmental agency, which the Compensation Committee shall, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of grant of the Restricted
Shares as the Compensation Committee may establish from time to time for reasons
of administrative convenience.

     5. No Rights as Stockholder. Until the Restricted Shares have vested and
have been issued, Associate shall not have any rights of a stockholder of the
Company with respect to the Restricted Shares, including any right to vote such
Restricted Shares or to receive dividends and distributions on such Restricted
Shares.

3



--------------------------------------------------------------------------------



 



     6. Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

     7. No Right to Continued Employment. The Associate understands and agrees
that this Agreement does not impact in any way the right of the Company, or any
Affiliate of the Company employing the Associate, to terminate or change the
terms of the employment of Associate at any time for any reason whatsoever, with
or without cause. Associate understands and agrees that his or her employment
with the Company or an Affiliate is on an “at-will” basis only.

     8. Addresses for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of the
Compensation Director, at CheckFree Corporation, 4411 East Jones Bridge Road,
Norcross, Georgia 30092, or at such other address as the Company may hereafter
designate in writing. Any notice to be given to the Associate shall be addressed
to the Associate at the address set forth on page 1 of this Agreement, or at
such other address for the Associate maintained on the books and records of the
Company.

     9. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

     10. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Notice and Agreement.

4



--------------------------------------------------------------------------------



 



ANNEX II TO RESTRICTED STOCK AWARD AGREEMENT

PERFORMANCE CRITERIA FOR ACCELERATED VESTING OF

PERFORMANCE ACCELERATED RESTRICTED STOCK AWARD

     1. Accelerated Vesting Criteria.

          A. __% of the Restricted Shares shall vest if the Company’s cumulative
free cash flow, defined as operating cash flow less capital expenditures and
excluding changes in the settlement assets and liabilities of American Payment
Systems, Inc., for Fiscal Years 20__, 20__ and 20__ (July 1, 20__ through
June 30, 20__) is at least as much as set forth in the Company’s budget, as
approved by the Board of Directors, for each of the applicable Fiscal Years.

          B. __% of the Restricted Shares shall vest if the Company’s cumulative
revenue, excluding the impact of previously issued warrants, for Fiscal Years
20__, 20__ and 20__ (July 1, 20__ through June 30, 20__) is at least as much as
set forth in the Company’s budget, as approved by the Board of Directors, for
each of the applicable Fiscal Years.

          C. __% of the Restricted Shares shall vest if the Company’s cumulative
underlying earnings per share, defined as GAAP earnings per share excluding the
amortization of acquisition-related intangible assets, the impact of previously
issued warrants, and certain one-time charges and related income tax benefits,
for Fiscal Years 20__, 20__ and 20__ (July 1, 20__ through June 30, 20__) is at
least as much as set forth in the Company’s budget, as approved by the Board of
Directors, for each of the applicable Fiscal Years.

     2. Compensation Committee Discretion

     A. The Compensation Committee has the sole discretion to determine all
performance outcomes under the accelerated vesting criteria set forth above. In
particular, the Compensation Committee may in its sole discretion include or
exclude from such calculations of cumulative free cash flow, revenue, and
underlying earnings per share, extraordinary gains or losses of any kind, the
financial impact of mergers or acquisitions, the effects of any changes in
accounting principles or tax regulations, and any other unusual charges or gains
that impact financial performance, including but not limited to charges related
to previously issued warrants and the amortization of acquisition-related
intangible assets, and the related income tax effect of any such inclusions or
exclusions.

     B. The Compensation Committee’s discretion hereunder shall be total and
final and the Associate awarded the Restricted Stock shall be bound by the
Compensation Committee’s decisions and certifications hereunder.

5